UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4930
CURTIS HUTAFT WILLIAMS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                             (CR-00-23)

                  Submitted: September 20, 2001

                      Decided: October 4, 2001

    Before WILKINS, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Samuel J. Randall, IV, Wilmington, North Carolina, for Appellant.
John Stuart Bruce, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Kimberly A. Moore, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WILLIAMS
                              OPINION

PER CURIAM:

   Curtis Hutaft Williams appeals his convictions for making a false
statement to a federally licensed firearms dealer in the acquisition of
a firearm, in violation 18 U.S.C.A. § 922(a)(6) (West 2000), and pos-
session of a firearm by a convicted felon, in violation of 18 U.S.C.A.
§ 922(g)(1) (West 2000). He contends that the evidence was insuffi-
cient to convict him. We affirm.

   In assessing the sufficiency of the evidence, the relevant question
is not whether the court is convinced of guilt beyond a reasonable
doubt, but rather whether the evidence, when viewed in the light most
favorable to the government, was sufficient for a rational trier of fact
to have found the essential elements of the crime beyond a reasonable
doubt. Glasser v. United States, 315 U.S. 60, 80 (1942); United States
v. Stewart, 256 F.3d 231, 250 (4th Cir. 2001) (citing United States v.
Burgos, 94 F.3d 849, 863 (4th Cir. 1996) (en banc)). If substantial
evidence exists to support a verdict, the verdict must be sustained.
Glasser, 315 U.S. at 80.

   Our review of the trial testimony leads us to conclude that the evi-
dence was sufficient to convict Williams of knowingly making a false
statement in violation of § 922(a)(6). United States v. Dillon, 150
F.3d 754, 759 (7th Cir. 1998) (discussing elements of offense);
United States v. Hester, 880 F.2d 799, 802-3 & n.4 (4th Cir. 1989)
(holding that "knowingly" may be shown by actual knowledge or by
"deliberate disregard for [the statement’s] truth or falsity with a con-
scious purpose to avoid learning the truth"). In addition, because Wil-
liams stipulated that he had been convicted of a felony and that his
civil rights had not been restored, we find that the evidence was suffi-
cient to support Williams’ conviction for being a felon in possession
of a firearm. United States v. Gallimore, 247 F.3d 134, 136 (4th Cir.
2001) (discussing elements of § 922(g)(1) offense); United States v.
Harrison, 204 F.3d 236, 240 (D.C. Cir.) ("It is well settled that a
defendant, by entering into a stipulation, waives his right to assert the
government’s duty to present evidence to the jury on the stipulated
element."), cert. denied, 531 U.S. 911 (2000); United States v. Reedy,
990 F.2d 167, 169 (4th Cir. 1993) (finding that defendant may not
                     UNITED STATES v. WILLIAMS                    3
argue on appeal that evidence is insufficient to support element to
which he stipulated).

   Accordingly, we affirm Williams’ convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                        AFFIRMED